                 Case 2:20-cv-00266-JCC Document 14 Filed 06/02/20 Page 1 of 1



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ROGER HABON,                                              CASE NO. C20-0266-JCC
10                              Plaintiff,                     ORDER
11          v.

12   CALIPER HOME LOANS, INC. et al.,

13                              Defendants.
14

15          This matter comes before the Court on Defendant Caliber Home Loans, Inc.’s motion to
16   dismiss (Dkt. No. 9). Plaintiff has failed to respond to Defendant’s motion. If a plaintiff fails to
17   respond to a defendant’s motion to dismiss, then a district court may dismiss the case without
18   reaching the merits. See W.D. Wash. Local Civ. R. 7(b)(2); Ghazali v. Moran, 46 F.3d 52, 53–54
19   (9th Cir. 1995); Marcus v. ABC Signature Studios, Inc., 279 F. Supp. 3d 1056, 1063 (C.D. Cal.
20   2017). The Court finds that approach appropriate here. Consequently, the Court DISMISSES
21   Plaintiff’s complaint without prejudice. The Clerk is DIRECTED to close this case.
22          DATED this 2nd day of June 2020.




                                                            A
23

24

25
                                                            John C. Coughenour
26                                                          UNITED STATES DISTRICT JUDGE

     ORDER
     C20-0266-JCC
     PAGE - 1
